Case: 14-41036      Document: 00513082284         Page: 1    Date Filed: 06/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41036
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RICHARD DEMARSHAF MENYWEATHER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:12-CR-233-1


Before BENAVIDES, SOUTHWICK and COSTA, Circuit Judges.
PER CURIAM: *
       Richard Demarshaf Menyweather appeals his jury trial conviction for
being a felon in possession of a firearm. He contends that the district court
abused its discretion in admitting police officer testimony as lay opinion
testimony rather than expert testimony.
       We review the district court’s evidentiary rulings for abuse of discretion,
subject to harmless error review. United States v. Ebron, 683 F.3d 105, 133


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41036    Document: 00513082284    Page: 2   Date Filed: 06/17/2015


                                No. 14-41036

(5th Cir. 2012). The officers testified that flight from police is evidence of
consciousness of guilt and that they did not believe the firearm needed to be
fingerprinted in light of the strength of the evidence indicating that
Menyweather had possessed the firearm.           Contrary to Menyweather’s
argument, the district court did not abuse its discretion in admitting the
officers’ testimony as lay opinion testimony under Federal Rule of Evidence
701. See FED. R. EVID. 701; Ebron, 683 F.3d at 136-38. Moreover, any error
was harmless because there is not a reasonable possibility that their testimony
contributed to the conviction in light of the other strong evidence of
Menyweather’s guilt. See United States v. Mendoza-Medina, 346 F.3d 121, 127
(5th Cir. 2003).
      The judgment of the district court is AFFIRMED.




                                      2